Citation Nr: 0300046	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of a proper initial rating for residuals of 
a medial meniscus tear of the left knee, currently 
assigned a noncompensable evaluation.  

(The issue of determination of a proper initial rating for 
Reiter's syndrome, assigned a noncompensable evaluation, 
will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.  

This matter arises from a March 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  By that decision, service 
connection for residuals of a medial meniscus tear of the 
left knee and for Reiter's syndrome was established.  
Initial noncompensable evaluations were assigned for those 
disabilities, effective from September 9, 2001.  The 
veteran filed a timely appeal with respect to those two 
issues, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

The Board is currently undertaking additional development 
with respect to the issue of determination of a proper 
initial rating for Reiter's syndrome, initially assigned a 
noncompensable evaluation, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
is completed, the Board will provide adequate notice of 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the notice and after 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue involving determination 
of a proper initial rating for residuals of a medial 
meniscus tear of the left knee.  

2.  The veteran's residuals of a medial meniscus tear of 
the left knee are objectively shown to involve some 
limitation of motion due to pain, but are not shown to 
involve arthritis, ankylosis, or instability or recurrent 
subluxation.  

CONCLUSION OF LAW

The criteria for assignment of an initial 10 percent 
evaluation for the veteran's residuals of a medial 
meniscus tear of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261, and 5262 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he experiences significant 
functional impairment due to his service-connected 
residuals of a medial meniscus tear of the left knee.  In 
that regard, he asserts that he experiences limited range 
of motion and decreased activities due to pain, and 
contends that the initially assigned noncompensable 
evaluation does not accurately reflect the severity of 
that disability.  Accordingly, he seeks a higher initial 
evaluation for his left knee disability.  In such cases, 
the VA has an obligation to assist the veteran in 
developing facts to substantiate his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that in light of the 
determination reached here, the VA's redefined duty to 
notify and assist the veteran has been fulfilled with 
respect to the issue of entitlement to an increased 
initial rating for a left knee disorder.  The Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to substantiate his claim for 
determination of a proper initial rating for residuals of 
medial meniscus tear of the left knee.  The veteran has 
also been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide.  In that 
regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the 
subsequent statement of the case, and in correspondence to 
the veteran dated in March and April 2002 have effectively 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such 
documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to 
substantiate his claim for entitlement to an increased 
initial rating for his left knee disability, and what 
evidence was necessary to show that such disorder was of 
greater severity than reflected by the initially assigned 
noncompensable evaluation.  He was effectively informed of 
what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, 
via the above-captioned documents, the veteran was advised 
of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties 
under the VCAA.  Further, in view of the determination 
reached here, particularly in consideration of the nature 
of the veteran's disability and the evidence already 
obtained, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development, 
the Board notes that given the nature of the veteran's 
claim, involving entitlement to increased initial 
evaluation for a left knee disability, and in light of the 
relatively short time which has elapsed since his 
discharge from service and the findings contained in the 
August 2002 examination report, the RO's failure to 
request all identified clinical treatment records 
identified by the veteran is not prejudicial to his claim.  
To that end, with respect to the issue addressed here, the 
Board concludes that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased initial rating for residuals 
of a medial meniscus tear of the left knee has been 
obtained.  The evidence of record includes the veteran's 
voluminous service medical records, statements offered by 
the veteran in support of his claim, and the report of a 
VA rating examination conducted in August 2002.  In 
addition, the Board observes that the veteran declined the 
opportunity to appear before either a Hearing Officer at 
the RO or before a Board Member and present personal 
hearing testimony.  

The veteran has been examined by a VA rating examiner 
relatively soon after his discharge from service, and his 
complaints of pain on use and any functional limitation 
due to pain have been sufficiently addressed in that 
examination report.  The Board finds that the examination 
conducted in August 2002 provided a sufficiently accurate 
picture of the veteran's service-connected left knee 
disability so as to allow for an equitable determination 
of that issue without requiring that any identified 
treatment records be obtained.  Accordingly, in light of 
the foregoing, the Board concludes that scheduling the 
veteran for further rating examinations or to obtain 
additional clinical treatment records would likely result 
in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  Also, in light of 
the veteran's contentions here, and in view of the Board's 
favorable determination in this case, no further 
development is considered necessary.  In addition, the 
Board is unaware of any additional relevant evidence which 
is available in connection with this claim, and concludes 
that all reasonable efforts have been made by the VA to 
obtain the evidence necessary to substantiate the 
veteran's claim for an increased initial evaluation for 
his left knee disability.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the 
criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Further, where there is a question as to which of 
two disability ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board 
must assess functional impairment and determine the extent 
to which a service-connected disability adversely affects 
the ability of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10 (2002).  Ratings based on limitation of 
motion do not subsume the various rating factors in 
38 C.F.R. §§ 4.40 and 4.45 (2002).  An evaluation may be 
based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
applicable regulations, and the prohibition against 
pyramiding set forth in 38 C.F.R. § 4.14 (2002), do not 
prohibit consideration of higher ratings based on 
functional limitations.  Id.  It is possible for a veteran 
to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that 
none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 
296, 261-62 (1994).

Historically, service connection for residuals of a medial 
meniscus tear of the left knee was established by a March 
2002 rating decision.  The veteran had not reported to a 
scheduled rating examination, however, and while the 
evidence contained in his service medical records was 
deemed sufficient to warrant a grant of service 
connection, the current degree of severity of the left 
knee disability could not be assessed at that time.  
Accordingly, the veteran was assigned an initial 
noncompensable evaluation for his left knee disability, 
effective from September 2001, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 (2002).  The 
veteran appealed the issue with respect to the initial 
disability rating assigned, and the case has been referred 
to the Board for resolution.  

While the veteran's left knee disability has been 
evaluated under the provisions of Diagnostic Code 5257, 
other rating criteria are potentially applicable.  As a 
general matter, regulations provide in substance that 
where no specific rating criteria address the specific 
symptomatology associated with a particular disability, 
such disability should be evaluated under the provisions 
of a diagnostic code where the functions affected and 
anatomical localization and symptomatology are closely 
analogous to that given diagnostic code.  See 38 C.F.R. 
§ 4.20 (2002).  In the present case, the veteran's 
objectively manifested symptomatology primarily involves 
pain and intermittent swelling and weakness resulting in 
slight limitation of motion on flexion, and complaints of 
a generally increased overall functional impairment 
involving the left knee.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation is assigned for severe symptoms.  
Under Diagnostic Code 5257, a 30 percent evaluation is the 
highest rating available.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
Diagnostic Code 5257, in and of itself, is not predicated 
upon loss of motion, and thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2002) to be potentially applicable to the veteran's 
right knee disability.  Those diagnostic codes address 
limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, where flexion 
is limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent 
evaluation is warranted where flexion is limited to 30 
degrees.  A 30 percent evaluation, the highest rating 
available under Diagnostic Code 5260, is contemplated 
where flexion is limited to 15 degrees.  Id.    

Under Diagnostic Code 5261, where extension is limited to 
5 degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated 
where extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants 
assignment of a 50 percent evaluation.  Under Diagnostic 
Code 5261, a 50 percent evaluation is the highest rating 
available.  Id.    

Ankylosis of the knee and impairment of the tibia 
(malunion and nonunion) are evaluated under the provisions 
of 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256 and 5262 
(2002), respectively.  However, the veteran's left knee 
disability has not been shown to involve symptomatology 
consistent with those disorders.  Accordingly, inasmuch as 
the veteran's knee has not been shown to be ankylosed, and 
no impairment characterized by either malunion or nonunion 
of the tibia and fibula has been shown, such diagnostic 
codes will not be further discussed here.  

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Arthritis due to trauma 
and substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).

The VA General Counsel has held that a separate evaluation 
is to be assigned under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 for arthritis in cases in which the 
veteran is shown to have instability of the knee in 
addition to arthritis.  By opinions set forth at 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98, the VA General 
Counsel has held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for 
a zero-percent rating under Diagnostic Code 5260 or 5261 
in order to obtain a separate rating for arthritis 
(VAOPGCPREC 23-97).  Further, by VAOPGCPREC 9-98, the 
General Counsel determined that even in situations in 
which the claimant has full but painful range of motion, a 
separate compensable rating for arthritis under Diagnostic 
Codes 5003 and 5010, with application of 38 C.F.R. § 4.59 
(2002) would still be available.  

In the present case, while the veteran has undergone 
arthroscopic surgery on his left knee to repair the torn 
medial meniscus while in service, he has not been shown to 
have experienced any recurrent subluxation or lateral 
instability.  As noted, his primary complaints involve 
pain and limited motion resulting therefrom.  In 
statements submitted in support of his claim, the veteran 
indicated that he was undergoing regular therapy to treat 
his left knee.  Those records were not obtained, however, 
but the veteran was afforded a VA rating examination in 
August 2002.  The report of that examination discloses 
that the range of motion in the veteran's left knee was 
from 0 degrees of extension to 130 degrees of flexion.  
The ligaments were described as stable and swelling was 
not then present.  The veteran indicated that he took 
medication for arthritis, but X-rays failed to disclose 
the presence of arthritis in the left knee.  The veteran 
was observed to complain of pain on the medial side of the 
patella.  The examiner concluded with a diagnosis of a 
history of pain in the veteran's left knee with occasional 
swelling.  He also offered that the veteran was status-
post arthroscopic surgery for his meniscus injury, but 
that there was what he characterized as "adequate" range 
of motion in both knees, without any arthritic 
manifestations.  

The Board observes that in Plate II at 38 C.F.R. § 4.71 
(2002), "normal" range of motion of the knee joint is from 
0 degrees of extension to 140 degrees of flexion.  Here, 
the veteran's range of motion is from 0 to 130 degrees, 
suggesting a 10-degree loss of motion on flexion.  The 
veteran was not shown to have arthritis in his left knee 
joint on X-ray examination, and he would not therefore be 
eligible to receive an additional evaluation under either 
Diagnostic Code 5003 or 5010.  

Even so, the Board finds that while the veteran may have 
what can be characterized as "adequate" range of motion in 
his left knee, he has nonetheless incurred at least some 
limited motion due to complaints of pain.  While the 
examiner did not fully address pain on motion, he did note 
that the veteran complained of experiencing pain.  
Moreover, the Board recognizes that the veteran has fairly 
recently undergone arthroscopic surgery to repair a 
meniscal tear, and that such procedure likely involves a 
degree of residual pain.  

In consideration of the veteran's overall disability 
picture, the Board finds that the provisions of Diagnostic 
Code 5260 are most appropriate or analogous to the 
veteran's left knee disability.  Here, as discussed, his 
primary complaints and observed symptomatology appear to 
involve limited flexion due to pain.  Moreover, as 
Diagnostic Code 5260 is predicated upon loss of motion, 
the Board may consider whether the veteran's objectively 
manifested pain on motion is sufficient to warrant 
assignment of a 10 percent evaluation under 38 C.F.R. 
§§ 4.40 or 4.45.  See DeLuca, supra.  In this case, the 
Board finds that while the veteran clearly does not 
manifest any limitation of extension, ankylosis, malunion, 
or non-union, or limitation of flexion to a compensable 
degree under Diagnostic Code 5260, after resolving all 
reasonable doubt in his favor, the criteria for assignment 
of a 10 percent rating under Diagnostic Code 5260 have 
been met, particularly after taking the functional 
limitations of pain and weakness into consideration.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Accordingly, to 
that extent, the veteran's appeal is granted.  

The Board further notes that the RO has been given notice 
that the veteran has been undergoing therapy for his left 
knee disability, but has nonetheless apparently neglected 
to attempt to obtain those records.  Even so, given the 
veteran's objectively manifested symptomatology as 
reflected in the report of the August 2002 VA rating 
examination, and given that he is not objectively shown to 
have arthritis in the left knee, he would not be entitled 
to assignment of an initial evaluation in excess of 10 
percent under any relevant diagnostic code.  Accordingly, 
under these very limited circumstances, the Board finds 
that the veteran is not prejudiced by any failure, on the 
part of the RO, to comply with its duty to assist 
requirements, and further development of the case is not 
necessary with respect to this issue.  Therefore, after 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports a grant of an 
initial 10 percent evaluation for the veteran's residuals 
of a left medial meniscus tear.  

The Board's decision to grant an initial 10 percent 
evaluation for the veteran's left knee disability does not 
preclude it from consideration of his claim on an 
extraschedular basis.  The potential application of 
38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions 
in this case.  There has been no showing, however, that 
the service-connected left knee disability has caused 
marked interference with employment, has necessitated 
frequent (or any) periods of post-service hospitalization, 
or otherwise renders impracticable the application of the 
regular schedular standards.  The Board observes that 
while the veteran may be undergoing therapy for his 
residuals of a torn medial meniscus of the left knee, and 
is not employed at the present time, his left knee 
disability has not been shown to have resulted in any 
inability to work, per se.  The Board observes that the 
veteran reported that he was a full-time student, as 
reflected in the August 2002 rating examination report, 
and there was no indication or contention that the 
veteran's left knee disability interfered with his pursuit 
of his studies.  The Board does not dispute the veteran's 
contentions that his left knee disability has caused him 
to alter his lifestyle and has restricted his activities.  
Even so, such complaints have been taken into 
consideration in the decision to assign an initial 10 
percent evaluation for the left knee disability.  In other 
words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that all of the potentially 
applicable rating criteria contemplate higher ratings for 
the veteran's left knee disability.  The Board has not 
found, however, such disability to be of such degree of 
severity as to warrant assignment of a higher rating on a 
schedular basis.  Likewise then, referral for 
consideration of an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations 
governing the award of monetary benefits, an initial 10 
percent evaluation for residuals of a medial meniscus tear 
of the left knee is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

